DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.

Response to Arguments
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive. The Applicant argues that “that the cited references teach or suggest "the surgical implant is sized and dimensioned to be positioned on and conform to an exterior surface of a muscle with the at least two wing portions positioned at sides of the muscle when implanted into a subject" as recited in currently amended independent claim 41” (see page 6 of Remarks). However, the examiner respectfully disagrees. Meltzer discloses the surgical implant is positioned in the pectoral region (e.g., col. 1, lines 33-37; col. 2, lines 42-44; also see Figure 1, for example). Thus, Meltzer to be “sized and dimensioned to be positioned on and conform to an exterior surface of a muscle with the at least two wing portions” (also see cols. 4-5, lines 64-67 and 1-6, respectfully). 
Additionally, the Applicant argues that “both Meltzer and Bardy disclose devices that include electrodes disposed in the heart (i.e., a muscle) and implantable devices that are spaced significantly from the heart. Thus, neither Meltzer nor Bardy disclose surgical implants that have portions sized and dimensioned to be positioned on and conform to an exterior surface of a muscle, let alone wing portions that are sized and dimensioned to be positioned on and conform to an exterior surface of a muscle””(see page 6 of Remarks). As stated above, Meltzer discloses the surgical implant is positioned in the pectoral region (e.g., col. 1, lines 33-37; col. 2, lines 42-44; also see Figure 1, for example). Thus, Meltzer to be “sized and dimensioned to be positioned on and conform to an exterior surface of a muscle with the at least two wing portions” (also see cols. 4-5, lines 64-67 and 1-6, respectfully). 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant further argues that Meltzer does not disclose “the at least two adjustable wing portions are more flexible than the substantially planar central body portion” limitation of claim 44 (see page 7 of Remarks). However, the examiner respectfully disagrees. Meltzer discloses two wing portions (depicted as 23 and 25 in Figure 2, for example) to a central body portion (depicted as 24 in Figure 2, for example). Since the two wing portions can be articulated relative to the central body portion (see Figures 1-2), the examiner considers the “two adjustable wing portions are more flexible than the substantially planar central body portion”. 
Applicant further argues “Meltzer discloses that the hinge 40 is symmetrical which the prevents the hinge 40 from having different widths” as disclosed in claim 51 (see page 7 of Remarks). However, the hinge as depicted in Figure 4, has a tapering (i.e. changing width) at the connection portion (i.e. the hinge) between the two segments. Thus the “flexible arch has a narrowing width (tapering) with the largest width at an area of connection to the substantial planar central body and a narrow width at an are of connection (hinge) with at least one of the two adjust wing portions (i.e. at the hinge which is a narrow width than at the edge of the planar central body). Thus, the modified Meltzer does in fact disclose “the flexible arch has a narrowing width with a largest width at an area of connection to the substantially planar central body and a narrower width at an area of connection with at least one of the at least two adjustable wing portions”.
In addition, the “Applicant notes that the merely fact that a device is made from the same material has no bearing on whether the device is formed from a "single" material. For example, Applicant notes that the frame of an office building may be formed from the same steel material but that the frame is formed from a plurality of steel pieces rather than "single" steel piece. Further, Applicant notes that Figure 3 of Meltzer illustrates that the device of Meltzer is formed from two or more pieces rather than "a single elastomeric material," as recited in claim 52” (see page 8 of Remarks). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the surgical implant is formed only from a singular piece) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, since the housing of the implant is constructed from the same elastomeric material (col. 2, lines 16-21), the examiner considers the implant to be “formed from a single elastomeric material”.
Therefore, for the reasons stated above, the claims remain rejected under the modified Meltzer as detailed below. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being positioned on the genioglossus muscle, does not reasonably provide enablement for “an exterior surface of a muscle”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The specification discloses positioning the surgical implant on the genioglossus muscle and does not provide support for applying the surgical implant to any muscle of a subject. The examiner recommends amending claim 41 “be positioned on and conform to an exterior surface of a muscle” to include the limitation of the “genioglossus muscle” as disclosed in claim 59. 
	
		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 41-48, 51-52 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Meltzer (US 5,645,586) in view of Bardy (US 5,261,400).
 As to claim 41, Meltzer discloses a substantially planar central body portion (center housing segment, depicted as 24 in Figure 2; e.g., col. 3 , lines 19-29) having a top side and a bottom side (two half shells; see Figure 2; col. 3, lines 36-49); at least two adjustable wing portions (housing segments depicted as 23 and 25 in Figure 2; e.g., col. 3, lines 19-29); and at least two connecting members (conductor(s) within hinge(s), depicted as 36 in Figure 3; e.g., col. 4, lines 17-35), each of the at least two connecting members extending from opposite sides of the substantially planar central body portion (see Figure 2), each of the at least two connecting members configured for flexibly connecting each of the at least two adjustable wing portions at opposite sides to the substantially planar central body portion (see Figure 2; e.g., cols. 3-4, lines 65-67 and 1-35, respectively).
Additionally, Meltzer discloses the surgical implant is positioned in the pectoral region (e.g., col. 1, lines 33-37; col. 2, lines 42-44; also see Figure 1, for example). Thus, Meltzer to be “sized and dimensioned to be positioned on and conform to an exterior surface of a muscle with the at least two wing portions” (also see cols. 4-5, lines 64-67 and 1-6, respectfully). 
Meltzer discloses the invention substantially as claimed but does not explicitly disclose electrode(s) located on the housing, specifically on the two adjustable wing portions. Bardy discloses including a subcutaneous electrode located on the housing of an implantable defibrillator (e.g., see Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the housing of Meltzer to include electrode(s) on the housing, as disclosed by Bardy, in order to provide the predictable results of facilitating delivery of biphasic defibrillation pulses for patient treatment. 
Furthermore, it would be obvious to include 2 electrodes, one on each wing, of Meltzer in order to increase the housing electrode surface area (e.g., Bardy, col. 4, lines 8-23, “There are major efforts presently underway to reduce the size of current implantable defibrillators to further simplify implant and enhance patient comfort. As the devices become smaller, it is anticipated that the surface areas of the defibrillator housings may become small enough to interfere ability of the housing to function efficiently as the subcutaneous defibrillation electrode. In such cases, it is envisioned that the surface area of the subcutaneous electrode may be increased by means of a supplemental plate electrode electrically coupled to the defibrillator housing”).
As to claim 42, Meltzer, and thus the modified Meltzer, discloses each of the at least two connecting members (two conductors, depicted as 36 in Figure 3) extend from the substantially planar central body through at least one hinge member (see Figure 3; e.g., col. 4, lines 17-35).
As to claim 43, Meltzer, and thus the modified Meltzer, discloses each of the at least two adjustable wing portions is hingedly articulated to the at least two connecting members (see Figures 2-3 and Abstract; e.g., col. 4, lines 17-35).
As to claim 44, Meltzer, and thus the modified Meltzer, disclose two wing portions (depicted as 23 and 25 in Figure 2, for example) to a central body portion (depicted as 24 in Figure 2, for example). Since the two wing portions can be articulated relative to the central body portion (see Figures 1-2, for example), the examiner considers the “two adjustable wing portions are more flexible than the substantially planar central body portion”. 
As to claim 45, Meltzer, and thus the modified Meltzer, discloses each of the at least two connecting members is flexibly connected to each of the at least two adjustable wing portions via a hinge and, wherein the hinge is thinner than an adjacent portion of the at least two adjustable wing portions (see Figure 4, for example).
As to claim 46, Meltzer, and thus the modified Meltzer, discloses each of the at least two connecting members is flexibly connected to each of the at least two adjustable wing portions via a flexible element configured to deform in at least one direction (see Figures 2-3; the examiner considers the hinge to be “a flexible element configured to deform in at least one direction”).
As to claim 47, Meltzer, and thus the modified Meltzer, discloses each of the at least two connecting members is flexibly connected to each of the at least two adjustable wing portions via a flexible arch (hinge arrangement, depicted as 33 in Figure 3) permitting bending movement along a length thereof ina first direction such that the substantially planar central body and each of the at least two adjustable wing portions flex away from each other (see Figure 3, for example).
As to claim 48, Meltzer, and thus the modified Meltzer, discloses a flexible arch (hinge arrangement, depicted as 33 in Figure 3), wherein the flexible arch includes: at least one central segment (transverse cylinder, depicted as 34 in Figure 3) arranged along a length of the flexible arch; and at least two hinge structures (traverse channel, depicted as 35 in Figure 3; since the channel “receives and partially surrounds the cylinder shaped terminal portion”, the examiner considers the transverse channel to be “two hinge structures” that engaged with the central element), each of the at least two hinge structures disposed between the substantially planar central body and the at least one central segment and one of the at least two adjustable wing portions and the at least one central segment and oriented in a direction transverse to a length of the at least one central segment (see Figures 2-3).
As to claim 51, Meltzer, and thus the modified Meltzer, discloses in Figure 4, the flexible arch has a tapering (i.e. changing width) at the connection portion (i.e. the hinge) between the two segments. Thus, the “flexible arch has a narrowing width (tapering) with the largest width at an area of connection to the substantial planar central body and a narrow width at an area of connection (hinge) with at least one of the two adjust wing portions (i.e. at the hinge which is a narrow width than at the edge of the planar central body) (see Figure 4, for example; also see col. 2, lines 16-30).
As to claim 52, Meltzer, and thus the modified Meltzer, discloses the “cooperating housing segments constructed of a biocompatible material, such as silicone rubber, Teflon™, or polyurethane” (col. 2, lines 16-21). Since the housing of the implant is constructed from the same elastomeric material, the examiner considers the implant to be “formed from a single elastomeric material”.
As to claim 59, the modified Meltzer disclose the invention substantially as claimed by position on and conforming to an exterior surface of a muscle, but does not explicitly disclose positioning the surgical implant on the genioglossus muscle. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the surgical implant to be sized and dimensioned to treat different muscles, such as the genioglossus muscle, in order to provide the predictable results of modifying the implant to meet specific patient therapeutic needs and requirements.  

Claims 49-50 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Meltzer, as applied to claims 41-48 and 51-52 above, in further view of Dubuclet (US Patent Publication 20160067477 A1). The modified Meltzer discloses the invention substantially as claimed with a hinge but does not explicitly disclose that the hinge is a “living hinge”. Dubuclet disclose a flexible implant with a flexible bridge or living hinge joining together components (see Abstract and figures 5A and 5B, for example). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hinge(s) of the modified Meltzer to be constructed of a flexible bridge or living hinge as disclosed by Dubuclet in order to provide the predictable result allowing flexion or articulation while still maintaining contact with the tissue (e.g., Dubuclet, paragraph 33).

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Meltzer, as applied to claims 41-48 and 51-52 above, in further view of Mehdizadeh et al. (US Patent Publication 20110257659 A1). The modified Meltzer disclose the invention substantially as claimed but does not disclose an anchoring arrangement, such as a suture hole. Mehdizadeh et al. discloses anchoring regions, such as suture holes, on implantable devices (e.g., paragraph 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant of the modified Meltzer to include suture holes as disclosed by Mehdizadeh et al. in order to provide the predictable results of anchoring or attaching the implant within the body to ensure proper position and location. Furthermore, suture holes would ensure the implant remains properly positioned while allowing for flexion.

Claims 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Meltzer, as applied to claims 41-48 and 51-52 above, in further view of Jimenez et al. (US 7,945,334 B2). 
As to claim 56, as best understood in light of the rejections under 35 U.S.C. 112 above, the modified Meltzer discloses the invention substantially as claimed but does not explicitly disclose an antenna on the central body portion in communication with the electrodes on the wings. Jimenez et al. discloses a rechargeable implantable medical device with an antenna for providing energy to the rechargeable power source (e.g., see the Abstract). It is extremely well known in the implantable medical device art to include an antenna for telemetry to provide operational instructions and transmission of energy to recharge implanted rechargeable power sources to optimize the function of the implantable medical device. As such, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implantable device of the modified Meltzer to include an antenna and rechargeable power source as disclosed by Jimenez et al., in order to provide the predictable results of modifying the treatment and operational parameters of the implantable medical device to meet specific patient therapeutic needs and requirements.
As to claim 57, the modified Meltzer receives transmission of power through the antenna, which is then transferred to power source to enable the electrodes to emit an electric field, the examiner considers the electrodes to “receive an electrical current and emit an electrical field responsive to a signal received by the antenna”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792